DETAILED ACTION
	Claims 1-20 are cancelled. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 30 is objected to because of the following informalities:  “…wherein the generating the manufactured hydrothermal fracture zone comprises generating the manufactured hydrothermal fracture zone to emulate a natural transmissive fracture system” should read as “…wherein [[the]] generating the manufactured hydrothermal fracture zone comprises generating the manufactured hydrothermal fracture zone to emulate a natural transmissive fracture system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-26, 28-32, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US Patent 4,223,729; hereinafter “Foster”).

	In regards to claim 21, Foster discloses: A method (as disclosed in at least column 2, lines 26-39), comprising: 
	generating a manufactured hydrothermal fracture zone (at least 8, as shown in figure 1) located in a plane (i.e. subterranean formation zone) defined by an injector well (at least 2) of a geothermal system (as shown in figure 1) and a production well (at least 3) of the geothermal system (at least column 6, line 3- column 7, line 15 introduces “In a preferred fracturing mode, the hydraulic pressure in the straddle packer zones of each bore hole is gradually contemporaneously increased to a point just below the calculated or measured rock failure point at each packer site, and held steady”; “The sudden simultaneous exertion of high pressure greatly enhances the likelihood that fracturing shall occur simultaneously and thus create a single large interconnected single plane fracture”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven”), 
	wherein the manufactured hydrothermal fracture zone comprises a plurality of fractures (as shown in figure 1) generated by successive controlled permeability enhancement methodologies (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven. The heated fluid which is conveyed to the surface will be employed to provide heat energy or to generate electrical energy through heat exchange surface installations 7, or for other purposes. Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 22, Foster further discloses: wherein the successive controlled permeability enhancement methodologies comprise energetics methodologies that directionally enhance a permeability of the manufactured hydrothermal fracture zone (at least column 4, lines 27-65 and claim 2 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 24, Foster further discloses: wherein an orientation of the plurality of fractures is about vertical (at least column 4, lines 27-65 and claim 2 introduces “After the plurality of the bore holes has been extended throughout the HDR formation for the desired distance, another compass orientated core sample is taken from the bottom of at least one deviated bore hole and preferably all bore holes. These samples and/or their vacated vaults are analyzed to determine the rock's granular orientation, tectonic stress and other physical properties in order to determine the degree of verticality which may be expected for the most likely fracture plane of the formation”; “orientating means for fracturing said formation within said injection and withdrawal wells in alignment with the vertical direction of the anticipated fracture plane of said formation”).

	In regard to claim 25, Foster further discloses: wherein the orientation of the plurality of fractures is within about forty-five degrees from a normal vector that is perpendicular to a horizontal plane (at least column 2, lines 26-59 introduces “Pursuant to the present invention, a plurality of vertical wells are drilled to the desired HDR formation. At a depth where a useful heat energy may be extracted the wells are deviated from vertical along a compass direction approximately perpendicular to the horizontal component of the anticipated fracture plane of the formation”).

	In regards to claim 26, Foster further discloses: wherein the plurality of fractures is configured to emulate a geometry of a radiator vane (at least column 6, line 3- column 7, line 15 and figure 1 introduces a plurality of fractures along the length of the injection well 2 which emulates a geometry of a radiator vane).

	In regards to claim 28, Foster further discloses: wherein the plurality of fractures extend from the first lateral of the injector well to the second lateral of the production well with no intermediary injection strings between the first lateral and the second lateral (as shown in figure 1).

	In regards to claim 29, Foster further discloses: wherein the successively higher laterals are parallel to the first lateral of the injector well and the second lateral of the production well (at least column 4, lines 27-65, figure 1, and claim 1 introduces “The plurality of bore holes 2a and 3a are extended through the formation in a relationship such that one lies approximately parallel to and in approximately the same vertical plane as the other”; “deviating said wells from their vertical orientation in a direction approximately perpendicular to the compass direction of the most likely fracture plane of said formation such that said withdrawal well lies above, parallel to and in approximately the same vertical plane as the fluid injection well”).

	In regards to claim 30, Foster further discloses: wherein generating the manufactured hydrothermal fracture zone comprises generating the manufactured hydrothermal fracture zone to emulate a natural transmissive fracture system (at least column 6, line 3- column 7, line 15 and figure 1 introduces “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven. The heated fluid which is conveyed to the surface will be employed to provide heat energy or to generate electrical energy through heat exchange surface installations 7, or for other purposes. Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 31, Foster discloses: A system (as introduced in at least abstract and figure 1), comprising: 
	a manufactured hydrothermal fracture zone (at least 8, as shown in figure 1) located in a plane (i.e. subterranean formation zone) defined by an injector well (at least 2) of a geothermal system (as shown in figure 1) and a production well (at least 3) of the geothermal system (at least column 6, line 3- column 7, line 15 introduces “In a preferred fracturing mode, the hydraulic pressure in the straddle packer zones of each bore hole is gradually contemporaneously increased to a point just below the calculated or measured rock failure point at each packer site, and held steady”; “The sudden simultaneous exertion of high pressure greatly enhances the likelihood that fracturing shall occur simultaneously and thus create a single large interconnected single plane fracture”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven”), 
	wherein the manufactured hydrothermal fracture zone comprises a plurality of fractures (as shown in figure 1) generated by successive controlled permeability enhancement methodologies (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven. The heated fluid which is conveyed to the surface will be employed to provide heat energy or to generate electrical energy through heat exchange surface installations 7, or for other purposes. Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 32, Foster further discloses: wherein the successive controlled permeability enhancement methodologies comprise energetics methodologies that directionally enhance a permeability of the manufactured hydrothermal fracture zone (at least column 4, lines 27-65 and claim 2 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 34, Foster further discloses: wherein the plurality of fractures is configured to emulate a geometry of a radiator vane (at least column 6, line 3- column 7, line 15 and figure 1 introduces a plurality of fractures along the length of the injection well 2 which emulates a geometry of a radiator vane).

	In regards to claim 36, Foster further discloses: wherein the manufactured hydrothermal fracture zone is formed to emulate a natural transmissive fracture system (at least column 6, line 3- column 7, line 15 and figure 1 introduces “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven. The heated fluid which is conveyed to the surface will be employed to provide heat energy or to generate electrical energy through heat exchange surface installations 7, or for other purposes. Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent 4,223,729; hereinafter “Foster”) in view of Pathak et al. (US Patent 4,683,951; hereinafter “Pathak”).

	In regards to claim 23, Foster further discloses: generating the plurality of fractures by administering a fracking agent (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “Each straddle packer zone 4 and 5 is sealed on the down-side and up-side of each packer zone contemporaneously by hydraulic or mechanical means. Pressure is gradually and contemporaneously increased, via independent hydraulic systems, in each hole such that the rock failure pressure is achieved within the space of a few seconds--essentially simultaneously--in each bore hole. The pressure necessary to induce fracturing may be calculated based largely upon the tensional strength of the rock in situ at each bore hole”) in successively higher laterals (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”) to directionally form a zone of continuous fractured rock in each of the plurality of fractures (at least column 4, lines 27-65 and claim 2 introduces “After the plurality of the bore holes has been extended throughout the HDR formation for the desired distance, another compass orientated core sample is taken from the bottom of at least one deviated bore hole and preferably all bore holes. These samples and/or their vacated vaults are analyzed to determine the rock's granular orientation, tectonic stress and other physical properties in order to determine the degree of verticality which may be expected for the most likely fracture plane of the formation”; “orientating means for fracturing said formation within said injection and withdrawal wells in alignment with the vertical direction of the anticipated fracture plane of said formation”).
	However, Foster appears to be silent in regards to: generating fractures by administering a propellant based fracking agent to form a zone of fractured rock.
	Nonetheless, Pathak discloses: generating fractures by administering a propellant based fracking agent to form a zone of fractured rock (see at least column 2, lines 50-68 and column 7, lines 5-18 introduces).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster to include for generating fractures by administering a propellant based fracking agent to form a zone of fractured rock taught by Pathak in light of simple substitution of a known fracturing agent since Pathak expressly teaches that multiple fracturing agents (e.g. polymer fluids, rocket propellant, etc.) are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 33, Foster discloses: wherein the plurality of fractures are generated by an administration of a fracking agent (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “Each straddle packer zone 4 and 5 is sealed on the down-side and up-side of each packer zone contemporaneously by hydraulic or mechanical means. Pressure is gradually and contemporaneously increased, via independent hydraulic systems, in each hole such that the rock failure pressure is achieved within the space of a few seconds--essentially simultaneously--in each bore hole. The pressure necessary to induce fracturing may be calculated based largely upon the tensional strength of the rock in situ at each bore hole”) in successively higher laterals (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”) to directionally form a zone of continuous fractured rock in each of the plurality of fractures (at least column 4, lines 27-65 and claim 2 introduces “After the plurality of the bore holes has been extended throughout the HDR formation for the desired distance, another compass orientated core sample is taken from the bottom of at least one deviated bore hole and preferably all bore holes. These samples and/or their vacated vaults are analyzed to determine the rock's granular orientation, tectonic stress and other physical properties in order to determine the degree of verticality which may be expected for the most likely fracture plane of the formation”; “orientating means for fracturing said formation within said injection and withdrawal wells in alignment with the vertical direction of the anticipated fracture plane of said formation”).
	However, Foster appears to be silent in regards to: wherein the plurality of fractures are generated by an administration of a propellant based fracking agent to form a zone of fractured rock.
	Nonetheless, Pathak discloses: wherein the plurality of fractures are generated by an administration of a propellant based fracking agent to form a zone of fractured rock (see at least column 2, lines 50-68 and column 7, lines 5-18 introduces).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster to include for generating fractures by administering a propellant based fracking agent to form a zone of fractured rock taught by Pathak in light of simple substitution of a known fracturing agent since Pathak expressly teaches that multiple fracturing agents (e.g. polymer fluids, rocket propellant, etc.) are known alternatives (further supported by MPEP 2143, section I, subsection B).

Claim(s) 27, 35, 37-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent 4,223,729; hereinafter “Foster”) in view of Zheng (US Patent 6,179,069 B1; hereinafter “Zheng”).

	In regards to claim 27, Foster discloses: wherein the injector well defines a first vertical pilot hole and a first lateral drilled; and the production well defines a second vertical pilot hole and a second lateral drilled (as disclosed in at least column 6, line 3- column 7, line 15 and figure 1).
	However, Frost appears to be silent in regards to: wherein: the injector well defines a hole drilled to parallel a first maximum horizontal stress of the injector well; and the production well defines a hole drilled to parallel a second maximum horizontal stress of the production well.
	Nonetheless, Zheng discloses drilling wellbore(s) to be parallel a maximum horizontal stress of the production well (at least column 4, lines 21-30 and column 5, line 56- column 6, line 7 introduces “Drilling parallel to the maximum horizontal stress would require mud weight greater than 1.4 gm/ce to prevent breakout during drilling, and would result in 80 degrees breakout during production when the bottom hole pressure equals the pore pressure. This breakout is significantly smaller than for a perpendicular wellbore and provides greater wellbore stability. Drilling parallel to the maximum horizontal stress would also permit a single fracture parallel to the wellbore to be generated during stimulation”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster to include for drilling wellbore(s) to be parallel a maximum horizontal stress of the production well taught by Zheng to at least provide greater wellbore stability (at least column 4, lines 21-30).

	In regards to claim 35, Foster discloses: wherein the injector well defines a first vertical pilot hole and a first lateral drilled; and the production well defines a second vertical pilot hole and a second lateral drilled (as disclosed in at least column 6, line 3- column 7, line 15 and figure 1).
	However, Frost appears to be silent in regards to: wherein: the injector well defines a hole drilled to parallel a first maximum horizontal stress of the injector well; and the production well defines a hole drilled to parallel a second maximum horizontal stress of the production well.
	Nonetheless, Zheng discloses drilling wellbore(s) to be parallel a maximum horizontal stress of the production well (at least column 4, lines 21-30 and column 5, line 56- column 6, line 7 introduces “Drilling parallel to the maximum horizontal stress would require mud weight greater than 1.4 gm/ce to prevent breakout during drilling, and would result in 80 degrees breakout during production when the bottom hole pressure equals the pore pressure. This breakout is significantly smaller than for a perpendicular wellbore and provides greater wellbore stability. Drilling parallel to the maximum horizontal stress would also permit a single fracture parallel to the wellbore to be generated during stimulation”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster to include for drilling wellbore(s) to be parallel a maximum horizontal stress of the production well taught by Zheng to at least provide greater wellbore stability (at least column 4, lines 21-30).

	In regards to claim 37, Foster discloses: A system (as introduced in at least abstract and figure 1), comprising: 
	an injector well (at least 2) defining a first vertical pilot hole and a first lateral drilled (as shown in figure 1); 
	a production well (at least 3) defining a second vertical pilot hole and a second lateral drilled (as shown in figure 1); and 
	a manufactured hydrothermal fracture zone (at least 8, as shown in figure 1) located in a plane (i.e. subterranean formation zone) defined by the injector well and the production well (at least column 6, line 3- column 7, line 15 introduces “In a preferred fracturing mode, the hydraulic pressure in the straddle packer zones of each bore hole is gradually contemporaneously increased to a point just below the calculated or measured rock failure point at each packer site, and held steady”; “The sudden simultaneous exertion of high pressure greatly enhances the likelihood that fracturing shall occur simultaneously and thus create a single large interconnected single plane fracture”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven”), 
	wherein the manufactured hydrothermal fracture zone comprises a plurality of fractures (as shown in figure 1) generated by successive controlled manufactured hydrothermal fracture zone (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “The hot-rock oven so created comprises millions of square feet of heat exchange surface for heat extraction by the circulation of a heat exchange fluid, such as water, sufficient to provide adequate capacity and insure an economically acceptable lifetime for the oven. The heated fluid which is conveyed to the surface will be employed to provide heat energy or to generate electrical energy through heat exchange surface installations 7, or for other purposes. Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).
	However, Frost appears to be silent in regards to: wherein: the injector well defines a hole drilled to parallel a first maximum horizontal stress of the injector well; and the production well defines a hole drilled to parallel a second maximum horizontal stress of the production well.
	Nonetheless, Zheng discloses drilling wellbore(s) to be parallel a maximum horizontal stress of the production well (at least column 4, lines 21-30 and column 5, line 56- column 6, line 7 introduces “Drilling parallel to the maximum horizontal stress would require mud weight greater than 1.4 gm/ce to prevent breakout during drilling, and would result in 80 degrees breakout during production when the bottom hole pressure equals the pore pressure. This breakout is significantly smaller than for a perpendicular wellbore and provides greater wellbore stability. Drilling parallel to the maximum horizontal stress would also permit a single fracture parallel to the wellbore to be generated during stimulation”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster to include for drilling wellbore(s) to be parallel a maximum horizontal stress of the production well taught by Zheng to at least provide greater wellbore stability (at least column 4, lines 21-30).

	In regards to claim 38, Foster further discloses: wherein the successive controlled permeability enhancement methodologies comprise energetics methodologies that directionally enhance a permeability of the manufactured hydrothermal fracture zone (at least column 4, lines 27-65 and claim 2 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “The repetitive process of producing simultaneous single plane fractures 8 results in a massive fracture complex 6 which shall be referred to as a hot-rock oven”; “Since it is contemplated to operate the heat exchange operation as a closed earth loop, the heat exchange fluid may be continually cycled through the hot rock oven for heat extraction. Such an oven shall also be sufficiently transmissible to the circulation of geothermal fluid as to offer acceptable levels of impedance to liquid flow through the required earth loop”).

	In regards to claim 40, Foster further discloses: wherein the plurality of fractures extend from the first lateral of the injector well to the second lateral of the production well with no intermediary injection strings between the first lateral and the second lateral (as shown in figure 1).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent 4,223,729; hereinafter “Foster”) in view of Zheng (US Patent 6,179,069 B1; hereinafter “Zheng”) with the teachings of Pathak et al. (US Patent 4,683,951; hereinafter “Pathak”).

	In regards to claim 39, Foster discloses: wherein the plurality of fractures are generated by an administration of a fracking agent (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”; “Each straddle packer zone 4 and 5 is sealed on the down-side and up-side of each packer zone contemporaneously by hydraulic or mechanical means. Pressure is gradually and contemporaneously increased, via independent hydraulic systems, in each hole such that the rock failure pressure is achieved within the space of a few seconds--essentially simultaneously--in each bore hole. The pressure necessary to induce fracturing may be calculated based largely upon the tensional strength of the rock in situ at each bore hole”) in successively higher laterals (at least column 6, line 3- column 7, line 15 introduces “After the initial fracture is created, the straddle packers are de-pressurized or mechanically released and moved to a new position in each bore hole and the process is repeated to create another fracture. It is preferred that the initial fracture be induced at the lowest part of the deviated bore holes, and the process sequentially repeated at higher positions”) to directionally form a zone of continuous fractured rock in each of the plurality of fractures (at least column 4, lines 27-65 and claim 2 introduces “After the plurality of the bore holes has been extended throughout the HDR formation for the desired distance, another compass orientated core sample is taken from the bottom of at least one deviated bore hole and preferably all bore holes. These samples and/or their vacated vaults are analyzed to determine the rock's granular orientation, tectonic stress and other physical properties in order to determine the degree of verticality which may be expected for the most likely fracture plane of the formation”; “orientating means for fracturing said formation within said injection and withdrawal wells in alignment with the vertical direction of the anticipated fracture plane of said formation”).
	However, Foster in view of Zheng appear to be silent in regards to: wherein the plurality of fractures are generated by an administration of a propellant based fracking agent to form a zone of fractured rock.
	Nonetheless, Pathak discloses: wherein the plurality of fractures are generated by an administration of a propellant based fracking agent to form a zone of fractured rock (see at least column 2, lines 50-68 and column 7, lines 5-18 introduces).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Foster in view of Zheng to include for generating fractures by administering a propellant based fracking agent to form a zone of fractured rock taught by Pathak in light of simple substitution of a known fracturing agent since Pathak expressly teaches that multiple fracturing agents (e.g. polymer fluids, rocket propellant, etc.) are known alternatives (further supported by MPEP 2143, section I, subsection B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676